UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1221


ERIC ALAN SANDERS,

                    Plaintiff - Appellant,

             v.

LOWE’S HOME CENTERS, LLC,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. J. Michelle Childs, District Judge. (0:15-cv-02313-JMC)


Submitted: June 20, 2019                                          Decided: June 24, 2019


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Alan Sanders, Appellant Pro Se. William Grayson Lambert, BURR & FORMAN,
LLP, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Alan Sanders appeals the district court’s orders denying several postjudgment

motions. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Sanders v. Lowe’s Home Ctrs., LLC.,

No. 0:15-cv-02313-JMC (D.S.C. Nov. 30, 2018 & Dec. 11, 2018). We deny Sanders’

motions to recuse and to stay the district court proceedings. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2